United States Court of Appeals
                            For the Eighth Circuit
                       ___________________________

                               No. 22-1383
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                                Dyqwon D. Brown

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                            Submitted: June 28, 2022
                               Filed: July 1, 2022
                                 [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Dyqwon Brown received a 96-month prison sentence after he pleaded guilty
to being a felon in possession of ammunition. See 18 U.S.C. §§ 922(g)(1),
924(a)(2). As part of the plea agreement, he waived the right to appeal his
conviction and sentence, except for, as relevant here, ineffective assistance of
counsel. An Anders brief questions the enforceability of the plea agreement, the
substantive reasonableness of the sentence imposed by the district court,1 and
counsel’s performance. See Anders v. California, 386 U.S. 738 (1967).

        The appeal waiver, which is enforceable, covers all but one of these issues.
See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing the validity
of an appeal waiver de novo); United States v. Andis, 333 F.3d 886, 889–92 (8th Cir.
2003) (en banc) (explaining that an appeal waiver will be enforced if the appeal falls
within the scope of the waiver, the defendant knowingly and voluntarily entered into
the plea agreement and the waiver, and enforcing the waiver would not result in a
miscarriage of justice). For that one, ineffective assistance of counsel, it is too early
to consider it given the state of the record. See United States v. Ramirez-Hernandez,
449 F.3d 824, 826–27 (8th Cir. 2006) (explaining that this type of claim is “usually
best litigated in collateral proceedings”).

      Finally, we have also independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
Accordingly, we dismiss the appeal and grant counsel permission to withdraw.
                       ______________________________




      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for
the Western District of Missouri.
                                          -2-